United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 18, 2005

                                                          Charles R. Fulbruge III
                            No. 04-60258                          Clerk
                          Summary Calendar


RADI HAZAHZEH; NAZMIEH JUMA; HISHAM HAZAHZA; MIRVAT HAZAHZA;
SUSAN HAZAHZA; AHMED HAZAHZA; BASSAM HAZAHZA; MOHAMMAD HAZAHZA,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 219 510
                         BIA No. A95 219 509
                         BIA No. A95 219 507
                         BIA No. A95 219 508
                         BIA No. A95 219 506
                         BIA No. A95 219 505
                         BIA No. A95 219 504
                         BIA No. A95 219 503
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Petitioners, Radi Hazahzeh, his wife Nazmieh Juma, and their

five children, petition for review of the Board of Immigration

Appeals’ (“BIA”) dismissal as untimely of their appeal from the

Immigration Judge’s (“IJ”) order of removal of Petitioners to

Jordan or, alternatively, the Occupied Territories and of the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60258
                                 -2-

denial of asylum, withholding of removal, and protection under

the Convention Against Torture.

     Petitioners argue that their appeal was timely because the

BIA received their notice of appeal timely, the filing fee was

paid before any deficiency notice from the Board, and the filing

fee is not a jurisdictional requirement.    The BIA’s

interpretation of the regulations, that both the notice of appeal

and the filing fee must be filed within 30 days of the IJ’s

decision for the appeal to be timely, flows rationally from the

language of the regulations.    See 8 C.F.R. §§ 3.3(a)(1)-(3),

3.8(a) & (c),   3.38(d), § 240.15 (2003).   Accordingly, that

interpretation is entitled to due deference.    See Navarro-Miranda

v. Ashcroft, 330 F.3d 672, 675 (5th Cir. 2003).    The notice of

appeal was received by the filing deadline, but because

Petitioners did not pay the filing fee until after the expiration

of the 30-day period, the BIA did not err in dismissing the

appeal as untimely.   The Eighth Circuit’s decision in Naderpour

v. INS, 52 F.3d 731 (8th Cir. 1995), which addressed regulations

different from those applicable to Petitioners’ case, is neither

persuasive nor precedential.

     Petitioners assert that “counsel’s failure to file a timely

appeal constituted sufficient prejudice to warrant consideration

of the late appeal on the basis of ineffective assistance of

counsel because the meritorious nature of the appeal is clear as

set forth herein.”    Petitioners do not cite any authority for the
                             No. 04-60258
                                  -3-

BIA to construe their untimely appeal as a motion to reopen.

Even if the BIA had the authority to so construe the appeal,

Petitioners merely asserted ineffective assistance and did not

submit any evidence and made no attempt to meet any of the

requirements for a motion to reopen an untimely appeal based on

counsel’s ineffectiveness.    See In re Lozada, 19 I & N Dec. 637,

639-40 (BIA 1988).

     PETITION FOR REVIEW DENIED.